Citation Nr: 1702216	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post fracture, left wrist carpal navicular. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1997 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded the Veteran a 100 percent rating from October 30, 2009 to December 31, 2009, for surgical treatment of his service-connected left wrist disability, and a 10 percent rating thereafter. 

In April 2015, the Board confirmed the effective dates assigned to the Veteran's period of convalescence, such that this issue is not before the Board at this time. The remaining issues were remanded for additional development, and are now back before the Board for further appellate review.  


FINDINGS OF FACT

1. From August 27, 2008 to August 3, 2009, the Veteran's left wrist disability was productive of limitation of motion but not of ankylosis. 

2. From August 4, 2009 to October 29, 2009, and from January 1, 2010 to the present, the Veteran's left wrist disability was productive of functional impairment most nearly approximating favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist. 


CONCLUSIONS OF LAW

1. From August 27, 2008 to August 3, 2009, the criteria for a disability rating in excess of 10 percent for a left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5299-5214 (2016).

2. From August 4, 2009 to October 29, 2009, and from January 1, 2010 to the present, the criteria for a disability rating of 20 percent, but not higher, for a left wrist disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5299-5214 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated August 2009, September 2009, and December 2009, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not indicated that additional records exist. Further, the Veteran underwent relevant VA examinations in October 2009 and March 2016. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Stegall Considerations

This claim was previously remanded by the Board in April 2015. At that time, the RO was instructed to: (1) Obtain any existing VA and private treatment records that had not yet been associated with the claims file, including from the August Health Hospital Emergency Department; (2) schedule the Veteran for a new VA wrist examination; (3) readjudicate the claim; and (4) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, all identified VA and private treatment records have been associated with the claims file. The Veteran underwent subsequent VA wrist examination in March 2016, and an SSOC was issued in June 2016. As such, the Board finds that the AOJ has substantially complied with the prior remand orders, such that the Board may now review the merits of the Veteran's claim. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  



Legal Criteria and Analysis

The Board now turns to the Veteran's increased rating claim.

Here, the Veteran filed his claim for an increased rating on August 27, 2009. Accordingly, the rating period on appeal extends from August 27, 2008, one year prior to the date of receipt of the claim, to the present. See 38 C.F.R. § 3.400 (o)(2) (2016). However, the Board notes that during this period of time, from October 30, 2009 to December 31, 2009, the Veteran has been assigned a 100 percent disability rating for temporary convalescence following left wrist surgery. The Board affirmed these effective dates in an April 2015 decision. As such, the period from October 30, 2009 to December 31, 2009 is not on appeal, and will not be considered in the Board's analysis of the Veteran's claim. 

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Here, the Veteran's disability is rated under Diagnostic Code 5299-5215. Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue. See 38 C.F.R. § 4.27 (2016). Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location. Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006). Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy. Id. Thus in this case, the Veteran's disability has been rated by analogy against the criteria for Diagnostic Code 5215, which evaluates limitation of motion for the wrist. 

In assessing the Veteran's disability, the Board notes that handedness, for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. As demonstrated by the medical evidence of record, including the March 2016 VA examination report, the Veteran is right-handed and as such, minor, as opposed to major, wrist disability ratings are applicable. 38 C.F.R. § 4.69 (2016).

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension) and 80 degrees of palmar flexion. 38 C.F.R. § 4.71, Plate I (2016). Normal ulnar deviation is 45 degrees, while normal radiation deviation is 20 degrees. Id.      

Accordingly, Diagnostic Code 5215 provides for a maximum rating of 10 percent for limitation of motion of the wrist for either the dominant or non-dominant hand when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm. 38 C.F.R. § 4.71a (2016). During the rating period on appeal, the Veteran has already been awarded the maximum disability rating of 10 percent for limitation of motion of his left wrist. Thus, he cannot receive an increased rating under the criteria governing limitation of motion of the wrist.

However, the Veteran may still be assigned an increased disability rating per Diagnostic Code 5214 upon competent evidence of ankylosis of the left wrist. Per this Diagnostic Code, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist. A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable. A maximum 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation. 

A Note to Diagnostic Code 5214 indicates that "extremely" unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125. See 38 U.S.C.A. § 4.71a (2016). Further, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). Ankylosis is additionally defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Here, the evidence of record does not establish that the Veteran has suffered from ankylosis of the left wrist at any time during the rating period on appeal. Both the October 2009 and March 2016 VA examiners explicitly denied the presence of ankylosis upon examination of the Veteran's left wrist, and additional VA and private treatment records are silent on the matter. 

However, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45 (2016). DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40). 

With any form of arthritis, painful motion is an important factor of disability. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59 (2016). 

As such, the Board will review the evidence of record for indications of functional loss as caused by the Veteran's left wrist disability. Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim. In this case, the Board will thus disregard treatment notes addressing the Veteran's left wrist surgery and period of temporary convalescence.  

VA and private treatment records spanning August 2008 to April 2012 include the Veteran's ongoing reports of left wrist pain and limitation of motion requiring treatment with medication. Further, the Veteran participated in physical therapy from January 2010 to February 2010. During this time, the Veteran rated his pain as a three to eight out of ten, with pain increasing upon use of the wrist. Range of motion testing yielded the following results: extension to 26 degrees; flexion to 9 degrees; radial deviation to 16 degrees; and ulnar deviation to one degree. In June 2010, there was no evidence of fracture, dislocation, or other significant acute bony disease or injury. In July 2010, the Veteran fell and injured his wrist. Said injury caused pain, and the Veteran reported that his fingers were cold and blue. In September 2010, there was pain, tenderness, and limitation of motion but no swelling of the wrist. In April 2011, the Veteran reported an increase to the pain, stiffness, and numbness of his left wrist. As a result, a new medication was prescribed. In May 2011, the Veteran reported a loud popping from his wrist when he went to pick something up. Upon examination, a small amount of tenderness and swelling was noted. The Veteran was able to flex, extend, and abduct, although this was limited by pain. The continued use of medication was recommended at that time. 

In an August 2009 lay statement, the Veteran reported a recent injury to his wrist, and swelling dating back to April 2008.

An August 2009 private treatment letter indicates that the Veteran had recently reinjured his left wrist, but experienced only minimal discomfort until that time. Upon examination, the Veteran displayed approximately 70 percent normal range of motion of the wrist, with some decreased grip strength. Accompanying x-rays revealed apparent nonunion of a navicular fracture, with some erosion arthritis and possible avascular necrosis of the proximal pole. 

In a September 2009 lay statement, the Veteran's fast food restaurant supervisor reported that the Veteran was unable to make sandwiches, and was unable to complete his job as a kitchen production leader without the use of both his hands. 

That same month, the Veteran's auto parts employer noted that the Veteran's current employment required him to serve as a truck driver, prepare pallets for shipping, and to load trucks with the use of a forklift. The supervisor further noted that the Veteran had been unable to perform these duties since August 2008 due to a recent injury. 

Also in September 2009, the Veteran's wife noted that the Veteran had recently lost mobility in his wrist, such that he could no longer enjoy certain activities, play with his son, or perform chores around the house. The Veteran's wife further reported that the Veteran was in constant pain, especially on cold or rainy days. The Veteran confirmed these observations in a September 2009 lay statement, reporting that he had lost range of motion in his wrist and suffered from "unbearable" pain.  
The Veteran underwent VA joints examination in October 2009. At that time, the Veteran's symptoms were noted as follows: giving way; instability; pain; stiffness; weakness; decreased speed of joint motion; swelling and popping; several episodes of dislocation or subluxation per week; daily episodes of locking; impacted joint motion; severe flare-ups every two to three weeks, lasting one to two days; symptoms precipitated by cold and wet weather, and alleviated by rest. Said symptoms were summarized as follows: crepitus; tenderness; pain at rest; instability; weakness; and guarding of movement. At that time, the Veteran reported constant pain and the inability to move his wrist. Range of motion testing yielded the following results: dorsiflexion to 40 degrees; palmar flexion to 40 degrees; radial deviation to 10 degrees; and ulnar deviation to 25 degrees. There was objective evidence of pain with active motion, and the Veteran was unable to perform upon repetitive motion due to pain. Ankylosis was explicitly denied. During examination, the Veteran reported employment with an auto parts company, which involved driving and heavy lifting. However, the Veteran had lost approximately three weeks of work due to his left wrist disability in the past year. Further, the examiner noted moderate effects on the Veteran's ability to complete chores, and mild effects on his ability to exercise or drive. Additionally, the Veteran was prevented from participating in sports. 

In March 2010, the Veteran reported that he had lost time at work due to "extreme" wrist pain. Further, the Veteran reported increased weakness and limitation of motion following his October 2009 surgery. 

In June 2010, the Veteran reported the loss of all movement in his wrist, such that he had recently been fired from one job and demoted in another. The Veteran further described constant pain requiring the use of medication, and the inability to enjoy certain hobbies. Said activities were limited by the Veteran's loss of strength in his fingers, which sometimes required his wife to tie the Veteran's shoes on his behalf. 

In October 2010, the Veteran's former employer reported that the Veteran was let go from his job at a fast food restaurant in March 2010 due to excessive absenteeism. 

VA treatment records spanning April 2012 to September 2014 include the Veteran's reports of ongoing wrist pain and limitation of motion. In April 2012, the Veteran reported numbness and tingling of the left wrist. In November 2013, the Veteran reported increased wrist pain, as possibly affected by the recent change in weather. The Veteran's wife further described his wrist pain as "extreme." In January 2014, the Veteran reported that his wrist was doing well with the use of medication to manage his wrist nerve pain, in addition to the occasional use of ibuprofen. That same month, the Veteran reported that his wrist pain was exacerbated by the cold. 

The Veteran underwent VA wrist examination in March 2016. At that time, the Veteran was diagnosed with status post fracture of the left wrist carpal vacicular, with associated diagnoses of ankylosis of the wrist and degenerative arthritis. Functional impairment was reported as increased pain and stiffness, with rare swelling. No paresthesia, numbness, or tingling of the wrist, fingers, or hand were noted upon examination. Range of motion testing yielded the following results: palmar flexion to 40 degrees; dorsiflexion to zero degrees; ulnar deviation to 15 degrees; and radial deviation to 15 degrees. There was evidence of pain with weight bearing and crepitus, but not of localized tenderness or pain on palpation. Additional limitation of motion was not observed upon repetitive motion. The Veteran reported increased limitation of motion and decreased strength after periods of heavy lifting. Contributing factors of the disability were noted as less movement than normal due to ankylosis and adhesions, and the inability to dorsiflex. Flexion strength was rated as a four out of five, and extension strength was rated as a zero out of five. There was reduction in muscle strength, but no muscle atrophy. Despite the examiner's associated diagnoses, the examination report explicitly denies ankylosis, but notes that the Veteran has zero degrees of dorsiflexion and is limited in all other measured range of motions. As such, the examiner observed that the Veteran was not fully ankylosed, but was severely limited. Accordingly, the Veteran required the occasional use of a brace. The examiner noted that the Veteran's symptoms thus impacted his employment status, as the Veteran was significantly limited in his ability to lift heavy objects. 

Upon consideration of the above, the Board finds that staged ratings are appropriate in this case. 

First, the Board finds that an increased rating is not warranted for the period of August 27, 2008 to August 3, 2009. Here, the Veteran would qualify for an increased rating if there were competent evidence that his left wrist disability caused functional impairment approximating favorable ankylosis in 20 to 30 degrees dorsiflexion of the minor wrist. However, the Board finds that the evidence of record is not demonstrative of such a disability picture. Instead, the Veteran's primary symptoms during this time included left wrist pain and moderate limitation of motion, which were typically managed with the use of medication and did not engage the Veteran's dominant hand. Particularly compelling to the Board's analysis is that the Veteran continued to maintain steady employment during this time, including a job at an auto parts facility that required frequent heavy lifting. Additionally, during an August 2009 private examination, the Veteran described his pain until that time as "minimal." Accordingly, the Board finds that the Veteran's left wrist disability from August 27, 2008 to August 3, 2009 did not cause such functional impairment as to approximate favorable ankylosis in 20 to 30 degrees dorsiflexion of the minor wrist. In this regard, the Veteran's claim for an increased rating is denied.

However, the Veteran experienced a new injury to his left wrist on August 4, 2009, when a heavy lock bar struck him over the dorsum of the wrist. See Private Treatment Letter dated August 7, 2009. The evidence of record indicates that said injury significantly and permanently altered the nature of the Veteran's disability, such that the resultant functional loss most nearly approximates favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist. Specifically, lay evidence provided in September 2009 indicates that the Veteran's work performance was severely limited as a result of his recent injury, which resulted in "unbearable" pain and limitation of motion. Said symptoms also notably restricted the Veteran's capacity to engage in certain hobbies, chores, or activities, including playing with his son. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). As a result, the Veteran underwent left scaphoid excision four-corner fusion and carpal tunnel release in October 2009.

As previously discussed, the Veteran has been assigned a 100 percent rating for temporary convalescence following this surgery, effective October 30, 2009 to December 31, 2009.

However, the evidence of record does not establish that the Veteran's left wrist disability significantly improved following the October 2009 surgery. Instead, the Board finds that the Veteran continued to experience impairment equivalent to favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist. Although the Veteran's disability is to his non-dominant hand, the impairment caused by said disability is notable. To that end, the Veteran has represented that he was let go from his job at a restaurant as a result of his disability, which appears to be corroborated by the employer's representation that the Veteran was let go due to excessive absenteeism. Further, the Veteran appears to have been demoted from his position at the auto repair company due to his inability to complete certain essential tasks at work. During this time, the Veteran experienced ongoing pain and limitation of motion requiring treatment with a variety of medications and the occasional use of a brace. Additionally, the Board lends significantly probative value to the March 2016 VA examiner's conclusion that although the Veteran did not exhibit ankylosis of the left wrist at that time, his range of motion was severely limited, resulting in zero degrees dorsiflexion. As a result, the Veteran was significantly impaired in his capacity to perform certain tasks, particularly those that required the Veteran to lift heavy weights. 

As such, the Board concludes that a 20 percent disability rating is warranted for the period of August 4, 2009 to the present, absent the period of October 30, 2009 to December 31, 2009 for which the Veteran is already in receipt of a 100 percent disability rating. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his increased rating claim. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2016). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate during the rating period on appeal. The full scope of the Veteran's symptoms, including wrist pain and limitation of motion, have been properly accounted for, and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the rating period on appeal. Further, the Board observes that higher schedular ratings are available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

Additional Considerations

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran was denied entitlement to a TDIU in a November 2010 rating decision, and did not subsequently indicate dissatisfaction with this decision. As such, additional consideration of the Veteran's entitlement to a TDIU is not warranted at this time.

Further, the Board notes that special monthly compensation (SMC) is available when a veteran suffers hardships above and beyond those contemplated by the VA's schedule for rating disabilities as a result of a service-connected disability. See generally 38 U.S.C.A. § 1114 (k), (s) (2016). Here, the Veteran was denied SMC in December 1998 and June 1999 rating decisions, and the circumstances giving rise to SMC did not arise during any other period in this case. Id.; see also Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

For the period of August 27, 2008 to August 3, 2009, entitlement to a disability rating in excess of 10 percent for a left wrist disability is denied.  

For the periods of August 4, 2009 to October 29, 2009, and January 1, 2010 to the present, entitlement to a disability rating of 20 percent, but no higher, for a left wrist disability is granted.   





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


